Exhibit 10.1

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

Amendment 1

effective June 25, 2009

to

Appendix 1

effective September 30, 2007 (“Appendix”)

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September 30, 2007 (“Agreement”)

with

PACER INTERNATIONAL, INC. (“Licensee”)

The Appendix to the Agreement is modified by this Amendment. In each instance in
which the provision(s) of this Amendment contradict or are inconsistent with the
provision(s) of the Agreement or the Appendix, the provision(s) of this
Amendment shall prevail and govern and the contradicted or inconsistent
provision(s) shall be deemed amended accordingly.

SAP and Licensee agree that Appendix 1 to the Agreement is hereby modified as
follows:

 

1. Delete the text contained in section 2.1.1 “SAP APPLICATION NAMED USERS”, in
its entirety and replaced with the following in lieu thereof:

 

   Total Number of Named Users Licensed:      SAP
Application
Professional   SAP Application
Limited
Professional   SAP
Application
Employee   SAP
Application
Employee
Self Service
(ESS)   SAP
Application
Developer   SAP
Application
Limited
Professional
– Mobile
Asset
Management

SAP Named Users

   [*1]   [*2]   [*3]   [*4]   [*5]   [*6]

 

2. Delete the text contained in section 2.1.2 “ERP OPTIONS”, in its entirety and
replace with the following text in leiu thereof:

 

“X” if

Licensed

  

Software

  

License Metric

  

Licensed

Level

X

   Sales/Service Order Processing    [*7]    [*8]

X

   Purchase Order Processing    [*9]    [*10]

X

   Financial Supply Chain Mgmt. (FSCM)    [*11]    [*12]    Licensed FSCM
Component(s):          X Biller Direct          X Dispute Management          X
Collections Management      

X

   Financial Supply Chain Mgmt (FSCM)    [*13]    [*14]    – Bank Relationship
Mgmt          Financial Supply Chain Mgmt – Treasury Management and In-House
Cash    [*15]    [*16]    Licensed Component(s):          X SAP Treasury and
Risk Management          X SAP In-House Cash      

X

   Duet    [*17]    [*18]

 

  (1) Notwithstanding the requirement set forth in Section 2.1(b) of the
Agreement for all individuals accessing the Software to be licensed as Named
User, individuals that access the Software on behalf of Business Partners are
not required to be licensed as Named Users in order to access the Sales/Service
Order Processing engine solely to enter Sales/Service Orders (including the
creation and update of Sales/Service Orders and status review of location of
shipped goods), solely for the purpose of running Licensee’s internal business.
A Named User license is required in the event Sales/Service Orders (including
the creation and update of Sales/Service Orders and status review of location of
shipped goods) are entered into the Software by individuals who are employees of
Licensee or its Affiliates. Each individual order against a master order shall
be considered a separate order; includes both zero value and non-zero value
orders.

  (2) [ *19 ]

  (3) [ *20 ]

SAP CONFIDENTIAL



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

3. Delete the text contained in section 2.3.1 “LOGISTIC SERVICE PROVIDERS
PACKAGES”, in its entirety and replace with the following in lieu thereof:

 

“X” if

Licensed

  

Industry Software

  

License Metric

  

Licensed

Level

X

   SAP Extended Warehousing and Logistics for Logistic Service Providers   
[*21]    [*22]       [*22]          [*23]   

 

4. Delete the text contained in section 2.3.2 “RAILWAY PACKAGES”, in its
entirety.

 

5. Delete the text contained in section 2.3.3 “SAP xApps”, in its entirety.

 

6. Delete the text contained in section 2.3.4 “SAP NetWeaver”, in its entirety,
renumber the section to be Section 2.3.2, and replace it with the following in
lieu thereof:

 

“X” if

Licensed

  

Software

  

License Metric

  

Licensed

Level

X

   Exchange Infrastructure (XI) Base Engine (14)    [*24]    [*25]

X

   BeX Broadcaster    [*26]    [*27]

X

   External Community Members (15)    [*28]    [*29]

 

  (14) Exchange Infrastructure Base Engine includes use of the following
Standard Technical Protocol Adapters: SAP NetWeaver Adapter for IDOCs, RFCs,
File/FTP, Http(s), SOAP, JMS, JDBC, Mail Protocols (pop,imap,smtp), SAP BC
Protocol to connect Software, and to non-SAP applications. Additional types of
adapters are available for additional license fees.

SAP CONFIDENTIAL



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

  (15) External Community Members are either non-employees of organizations such
as schools, universities, charities or governmental entities or business third
parties including, but not limited to, customers, employees of distributors and
suppliers solely licensed to access the Enterprise Portal software. External
Community Members are not allowed to access other SAP software and their
respective components. Unless otherwise specified herein, Business Partners
employees participating in collaborative business scenarios that require access
beyond the SAP Enterprise Portal software must be licensed as a Named User.

 

7. Delete the text contained in section 2.4 “OPTIONAL SUPPLEMENTARY SOFTWARE
LICENSED”, in its entirety and replace with the following in lieu thereof:

 

“X” if

Licensed

  

Supplementary Products

  

License Metric

  

Licensed

Level

X

   Interactive Forms based on Adobe – Enable the Enterprise    [*30]    [*31]

X

   Technical Adapters (III)    [*32]    [*33]

X

   EDI Adapters Including Industry Specific Mappings (IV)    [*34]    [*35]

 

8. For the purpose of Maintenance Fee calculations pursuant to Section 6
“MAINTENANCE FEE AND PAYMENT” of Appendix 1, the parties agree that beginning
upon January 1, 2010 the Maintenance base of [ *36 ] referenced in Section 6 to
Appendix 1 shall be modified to reflect the amount [ *37 ] as the adjusted
Maintenance base pursuant to the reduction of Software as referenced in Sections
1, 2, 3, 4, 5, 6, 7 and 8 of this Amendment.

 

10. Licensee’s duties upon termination are set forth in section 5.2 of the
Agreement.

EXCEPT AS HEREIN PROVIDED, NONE OF THE PROVISIONS OF THE APPENDIX OR THE
AGREEMENT SHALL BE AFFECTED BY THIS AMENDMENT.

 

Accepted By:       Accepted By: SAP America, Inc.       Pacer International,
Inc. By:  

/s/    Charles F. Tisa

      By:  

/s/    Brian C. Kane

Name:  

Charles F. Tisa

      Name:  

Brian C. Kane

Title:  

Vice President

      Title:  

EVP & Chief Financial Officer

Date:   6/26/09       Date:   6/25/09

SAP CONFIDENTIAL